Holmes, C. J.
This is an action for personal injuries suffered by the plaintiff while, as she alleges, in the defendant’s employ. The plaintiff had got leave to come into the defendant’s mill in order to learn how to work. She was not paid, but we shall assume for the purposes of decision that she rendered enough services to the defendant to warrant the inference that she had the rights of a regular employee. She had come recently from Warsaw, did not speak English, and had no other knowledge of machinery than what she had got in the few days during which she had been learning. The machine upon which she was hurt was a machine for cleaning cotton. She was told to clean the back of it, and had a brush for the purpose. It is enough to say that some way in' from the back of the machine there was a cylinder covered with needles, revolving away from the plaintiff and near to the edge of what was called a nipper plate above *433and parallel to it. The nipper plate rose and fell to within about one sixty-fourth of an inch from the cylinder. The greater part of this cylinder and the whole of two others below it and nearer to the plaintiff were concealed by a cover, so that only the top of this cylinder could be seen. The plaintiff said that she did not see that, and did not know that the cylinder had needles on it or was in motion. The machine was going, however, and making a good deal of noise. According to the plaintiff’s account there was cotton lint in this place which would not come off when she brushed, and so she put in her fingers and got caught. She seeks to recover on the ground that she should have been warned of the danger.
It seems to us that the plaintiff sets the defendant’s duty too high. There is no suggestion that the machinery was improper, and there are limits to the obligation of an employer to point out the dangers of proper machinery. The obligation is imposed mainly for the sake of the young who have not the experience or power to look out for themselves which are to be expected in adults, or, in the case of adults, where there are concealed defects. The plaintiff was mature, and the fact that she did not speak our language gave her-no special rights. The defendant was entitled to assume that she knew the danger of such a combination as we have described, (Lowcock v. Franklin Paper Co. 169 Mass. 313); and although she says that she did not know that it was there, she could have seen it if she had looked with any care. If she saw fit to put her hand into the recesses of a going machine without knowing what she would meet, she cannot hold other people answerable for the consequences. The defendant was not bound to anticipate and warn against such conduct. In De Costa v. Hargraves Mills, 170 Mass. 375, the plaintiff was told to remove clogs from a machine which was in motion. An experienced man could do it while the machine was in motion, and the picker boss did so in the plaintiff’s presence, so that there was color for the argument that the plaintiff was directed to do what he did. If he was directed to do it, then, as the danger was more or less hidden, it was possible to contend that he had been led into a trap. But there are no such circumstances here. See Ford v. Mount Tom Sulphite Pulp Co. 172 Mass. 544, 545. Exceptions sustained.